Exhibit 10.19

Compensatory Arrangements with Named Executive Officers

Base salary information for our named executive officers for 2012 is set forth
in the table below.

 

Name

  

Title

   Base
Salary  

James E. Heppelmann

   President and Chief Executive Officer    $ 750,000   

Jeffrey Glidden

   Executive Vice President and Chief Financial Officer    $ 415,000   

Barry F. Cohen

   Executive Vice President, Strategy    $ 415,000   

Marc Diouane

   Executive Vice President, Global Services and Partners    $ 400,000   

C. Richard Harrison

   Executive Chairman    $ 500,000   

Compensatory arrangements relating to other aspects of our executive
compensation program are included as exhibits to our Annual Report on Form 10-K
for our fiscal year ended September 30, 2011. In addition, further information
about compensation of our executive officers is found in our proxy statements on
file with the Securities and Exchange Commission, as well as in our periodic
Current Report on Form 8-K filings.